DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 08/19/2021 have been entered. The amendments canceled claims 4 and 6-7. Therefore, claims 1-3 and 5 remain pending in the application.
Response to Arguments
Applicant’s argument filed 08/19/2021 with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered.
Applicant argued that the Seidel reference does not disclose the newly amended claim language of first and second pumps and a control device. This argument is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ogawa et al. (US 2013/0305799 A1). 
Additionally, applicant argued that “the upper cooling device shown in Fig. 5 of Seidel (i.e. the upper cooling shell 13) does not correspond to the upper cooling device of the claimed invention”. In response, examiner notes that applicant does not positively recite any particular 
Claims 1-3 and 5 stand rejected. See the current rejections below.
Claim Objections
Claims 1 is objected to because of the following informalities:
Regarding claim 1: the recitation “lower spray nozzle” (ln. 19) should read ‘lower spray nozzles’ in accordance with the rest of the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 2012/0031159 A1), in view of Ginzburg (US 5,212,975 A), Fu et al. (CN 108927409 A), and Ogawa et al. (US 2013/0305799 A1), hereinafter ‘Seidel’, ‘Ginzburg’, ‘Fu’, and ‘Ogawa’.
Regarding claim 1: Seidel discloses a roll stand for rolling flat metal rolling stock, the roll stand comprising:
an upper working roller (1, fig. 5) and a lower working roller (2) which between them form a rolling gap (see fig. 5) configured so that the flat rolling stock is run through the rolling 
an upper cooling device (the upper cooling shell 12) configured for cooling the upper working roller (see fig. 5), the roll stand having an outlet side (to the right of the vertical centerline in fig. 5), the upper cooling device is arranged on the outlet side of the roll stand (see fig. 5);
the upper cooling device has an upper spray boom (the upper cooling shell segment 13) and has a plurality of upper spray nozzles (¶ [0070], “outlet openings 24 of the cooling shell segments 13 can be provided with replaceable nozzles”; also see fig. 5) configured for spraying a liquid coolant onto the upper working roller (¶ [0070], “cooling fluid”);
the upper cooling device has a lower spray boom (¶ [0070], “high-pressure spray bar”), the lower spray boom has a plurality of lower spray nozzles (¶ [0070], “high-pressure (HD) nozzles”; also see the upper HD, fig. 5) configured for spraying the liquid coolant onto the upper working roller (1), and the lower spray boom is arranged between the flat rolling stock and the upper spray boom (see fig. 5);
a pump that supplies coolant to the upper spray nozzles at a working pressure (¶ [0008]); and
a control device that adjusts the working pressures (¶¶ [0037], [0038]). 
Seidel is silent regarding the upper and lower spray bars extending parallel to the upper working roller. However, it is well-known in the art to position spray bars parallel to the working rollers, as taught by Ginzburg (col. 1, ln. 66 – col. 2, ln. 8, “Typically, an elongated spray bar…is closely positioned parallel to the roll”), and thus it would have been obvious to one of 
Seidel is also silent regarding at least some of the upper spray nozzles being configured as flat-jet nozzles; and at least some of the lower spray nozzles being configured as full-jet nozzles. However, Seidel discloses that the nozzles are replaceable so that as necessary the cross section and the shape of the nozzles can be easily adapted to changing conditions (see ¶ [0070]).
And Fu teaches a cooling device (1-3, fig. 1) for cooling a roll (4) in a rolling mill (pg. 1, ln. 10), the cooling device comprising full-jet/straight nozzles (9) and flat nozzles (10) in alternating arrangement (see fig. 4 and ¶ [0038]; NOTE: according to pg. 4, ¶ 3 of applicant’s “clean” version of the specification “full-jet nozzles are spray nozzles which emit a substantially straight coolant jet” and, thus, the straight nozzles of Fu read on the claimed full-jet nozzles). Fu further teaches that the full-jet/straight nozzles increase the spray volume thereby enhancing the cooling effect, while the flat-jet nozzles increase the spray width thereby increasing coverage (see ¶ [0041]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seidel’s upper and lower spray nozzles such that the upper spray nozzles are configured as flat-jet nozzles and the lower spray nozzles are configured as full-jet nozzles, thereby increasing spray volume and width while also enhancing spray coverage and the cooling effect, as taught by Fu. And examiner contends that determining whether to have the flat-jet or full-jet nozzles associated with the upper or lower spray boom requires only routine experimentation and/or skill in the art.

None of Seidel, Ginzburg, and Fu explicitly teach a second pump for supplying the coolant to the lower spray nozzles at a working pressure that is lower than the pressure of the coolant supplied to the upper spray nozzles, or a control device that sets the first working pressure lower than the second working pressure.
However, Ogawa teaches a roll stand comprising a first pump (422, fig. 1) for supplying high pressure fluid to the working rolls (2) and a second pump (432) for supplying a low pressure fluid to the working rolls, and a control device (46) connected to the pumps and configured to control pressure of the fluid (see ¶ [0033], lns. 8-12; ¶ [0034], lns. 13-18; and ¶ [0036].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Seidel with a second pump for supplying coolant at a different pressure, as taught by Ogawa.
The proposed modification does not explicitly teach setting the first working pressure lower than the second working pressure, but examiner notes that applicant has not set forth any criticality for the claimed configuration. Matter of fact, the specification (the paragraph 
Regarding claim 2, which depends on claim 1: Seidel discloses at least one central spray boom (middle and lower cooling shell segments 13, fig. 5) arranged between the upper and the lower spray booms (between upper cooling shell segment 13, fig. 5, and the “high-pressure spray bar”, ¶ [0070]), the central spray boom having a plurality of central spray nozzles (¶ [0070], “outlet openings 24 of the cooling shell segments 13 can be provided with replaceable nozzles”; also see fig. 5) configured for spraying the liquid coolant onto the upper working roller (see fig. 5 and ¶ [0070], “cooling fluid”).
Seidel is silent regarding the central spray bars extending parallel to the upper working roller. However, it is well-known in the art to position spray bars parallel to the working rollers, as taught by Ginzburg (col. 1, ln. 66 – col. 2, ln. 8, “Typically, an elongated spray bar…is closely positioned parallel to the roll”), and thus it would have been obvious to one of ordinary skill in the art that the central spray bars of Seidel are parallel to the upper working roller.
Seidel is also silent regarding the central spray nozzles of each central spray boom being configured either uniformly as flat-jet nozzles or uniformly as full-jet nozzles.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seidel such that the central spray nozzles on the middle cooling shell segment (13) are configured as full-jet nozzles and the nozzles of the lower cooling shell segment (13) are configured as flat-jet nozzles, thereby providing Seidel with flat-jet and full-jet nozzles in alternating arrangement with the nozzles of the upper and lower spray booms in order to increase spray volume and width while also enhancing spray coverage and the cooling effect, as taught by Fu. And examiner contends that determining which type of nozzles to pair with which spray boom—that is, whether to start the alternating arrangement with a row of full-jet nozzles or a row of flat-jet nozzles—requires only routine skill and/or experimentation in the art.
Regarding claim 3, which depends on claim 2: Seidel discloses the upper spray boom (upper cooling shell segment 13, fig. 5), the central spray boom (the middle and lower cooling shell segments 13) and the lower spray boom (¶ [0070], “high-pressure spray bar”; upper HD, fig. 5) form a sequence of spray booms as viewed from a top of the roll stand down (see fig. 5).

Regarding claim 5, which depends on claim 1: Seidel discloses providing low-pressure roll cooling at a working pressure between 0.5 to less than 5 bar (¶ [0008]) and providing high-pressure roll cooling at a working pressure between 5-50 bar (¶ [0009]).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725